Name: Commission Regulation (EEC) No 3378/85 of 29 November 1985 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 85 Official Journal of the European Communities No L 321 /67 COMMISSION REGULATION (EEC) No 3378/85 of 29 November 1985 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1312/85 (2), and in particular Article 5 (10) thereof, Whereas Article 3 of Commission Regulation (EEC) 3007/84 (3), amehded by Regulation (EEC) No 343/85 (4), stipulates a period for the submission of applications for premiums ; whereas, moreover, Member States are autho ­ rized to decided on a shorter period within the said period ; whereas, in order to take greater account of the different circumstances in which certain producers operate, Member States should be permitted to provide for a second period for the submission of applications ; Whereas, for the same reasons, it should be stipulated that Member States which make payments on account may fix a period for the submission of applications prior to 1 December ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 3 (2) Regulation (EEC) No 3007/84 is hereby replaced by the following : 'Applications by sheepmeat producers for premiums or, where appropriate, payments on account shall be submitted to the competent authority designated by each Member State during a period commencing on 1 December and ending on 30 April . Member States may, however, fix a shorter period or two non-conse ­ cutive shorter periods for the submission of applica ­ tions within the abovementioned period. However, to make provision for payments on account in accor ­ dance with Article 5 (4) of Regulation (EEC) No 1837/80 , Member States may fix a period prior to 1 December. Where a Member State fixes two periods, producers in that Member State may submit applica ­ tions for premiums during only one of the two periods.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from the 1985 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2 OJ No L 137, 27. 5. 1985, p. 22. (3) OJ No L 283, 27. 10 . 1984, p . 28 . (4) OJ No L 38 , 9 . 2 . 1985, p. 12.